DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This Office Action is made in response to amendment, filed 9/13/2022. Claims 1and 18 have been amended. Claim 11 is cancelled and no new claims added.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 9/13/2022. 
With respect to Claim Rejections over 35 USC § 112, the Applicant submits that claim 1 has been amended to overcome the rejection. The amended feature reads “dividing said unit story into three acts according to the [[a]] Three-act structure uploaded to the remote server …”, where the original claim reads “dividing said unit story into three acts according to the Three-act structure …” The Examiner notes that “ … uploaded to the remote server” is added, but the original issue is that the claim reads “dividing said unit story into three acts according to the Three-act structure …” The Examiner notes from the original rejection that “a Three-act structure” is not found in the claim, yet the Applicant’s amendment cites “dividing said unit story into three acts according to the [[a]] Three-act structure…” The Applicant’s amendment deletes “a” and includes the, yet in the original “a” is not found and “the” is already present”. In response, the Examiner maintains the rejection.
With respect to Claim Rejections over 35 USC § 103, the Applicant submits that  the technical field of Meaney is in editing video/audio content by a user only ( = an artist in accordance with the terminology of the present invention), not in the technical field of presenting the story to a visitor. Furthermore, the Applicant submits that Meaney does not explicitly discloses the step of presenting the audio/video content in a divided (segmented) layers to a visitor upon a decision. Meaney discloses the segmented unit of story with respect to the media content and time when the unit of story is created. After the creation, the unit of story is not further segmenting into the layers according to Meaney, nor any decision for a Visitor is requested. In response, the Examiner notes that claim 1 cites “uploading and/or creating media content to and/or by a first computer device by the artist on a remote server;” (emphasis added to make note of “or”). Thus, the claim language is citing “uploading” OR “creating” media content via a remote server. The preamble of claim 1 reads “A computer-implemented method for creating and telling an audio and/or video story through sequential layers by an artist presented to a visitor, wherein the method comprising steps, in the following order:”, again emphases on the “OR”. Meaney discloses in paragraph 0003 a media content editing application that provides media artists with the necessary tools to create a variety of media content  and discloses in FIG.21 and paragraph 0198 a first computer receiving input from a user to create at least one new segment. FIG.69 and paragraph 0401 illustrates the process of creating/editing video content that includes a rendering engine for creating a composite media presentation using source content according to a timeline and provides means for editing segments according to user input. Paragraph 0381 discloses the application runs on a server while a user interacts with the application via a separate machine remote from the server. Therefore, the Examiner contends that Meaney reads on “uploading and/or creating media content to and/or by a first computer device by the artist on a remote server. The Applicant further submits that “After the creation, the unit of story is not further segmenting into the layers according to Meaney, nor any decision for a Visitor is requested.” In response, the Examiner finds no where in the claim language “After the creation”, then divide the story. The feature merely claims “dividing said unit story into three acts according to the Three-act structure uploaded to the remote server, wherein the Three act-structure comprises a First Act, a Second Act and a Third Act;” Paragraph 0015 of Meaney discloses the media-editing application also include an outline window that displays a list of the segments defined for the media presentation as well as any supersegments (acts) or other levels for dividing the timeline. paragraph(s) 0017 and 0097 discloses supersegments are acts and FIG.4, paragraph 0101 discloses a hierarchically structured timeline (element 400) that includes content arranged over time. FIG.4 illustrating three act structure, i.e. SuperSeg 1 (element 431 – Act 1), SuperSeg 2 (element 432 – Act 2), and SuperSeg 3 (element 433 – Act 3). Therefore, the Examiner contends that Meaney reads on “dividing said unit story into three acts according to the Three-act structure uploaded to the remote server, wherein the Three act-structure comprises a First Act, a Second Act and a Third Act;” (see rejection below). The Applicant submits that Meaney does not teach “d)   accessing to the divided content by a visitor by means of a second computer, wherein the second computer is accessing the media content comprised in the first layer from the remote server.” The Examiner agrees that Meaney does not explicitly discloses “accessing … by a visitor …” and does not discloses newly added features “f) …”, “g) …”, and “h) …” The Examiner find Leites teaches these features (see rejections below).
The Applicant further submits that Leites defines the acts, then the corresponding media content is filled in the respective acts. The Applicant argues that the present invention, in a first step, creates or uploads the media content, and then, the acts are divided into respective layers. In response, the Examiner again notes that the claim language uses “or”, thus, allowing Examiner to reject to one or the other. The Examiner also notes that the preamble merely stated in “the method comprising steps, in the following order”, yet the claim language is silent to creating a media content, then after completion of completing the media content, then acts are divide into respective layers. The Applicant submits that the approaches of story creation according to Leites and the present invention are reversed. In response, the Examiner suggest that the Applicant narrows the claim language to provide clarity on the invention. As it reads now, Meaney in view of Leites reads on the features of claim 1.
The Applicant further submits that “in accordance with the present invention, there will be no chosen character option. There will be no settings option.” In response, the Examiner notes the Applicant’s preamble cites “ A computer-implemented method for creating and telling an audio and/or video story …”, thus the Examiner contends that is would be reasonable for creating a story to provide means to have settings and characters, plus nothing in the claim language preventing having characters and settings. The Applicant also submits “There will be an upload process for user data, including photos, text, or music, and associating this user's data with part of a segmented story.” In response, the Examiner notes that the claim features listed in claim 1, or any of the other claims, fails to mention “There will be an upload process for user data”.  Claim 1 merely cites “ a) uploading and/or creating media content …”, nothing suggesting that the media content is “associated with user data”. The Applicant provides a good example of the invention's use, yet claim 1 as written is broad and does read on Meaney in view of Leites. Again, the Examiner suggest that the Applicant narrows the claim language to provide clarity on the invention.  The Applicant submits that the pending claims 1-16 are now in a condition for allowance. In response, with respect to the applicant arguments of the pending claims 1-20 have been fully considered but they are non-persuasive and moot in view of the new grounds of rejection (see rejections below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation " dividing said unit story into three acts according to the Three-act structure, wherein the Three act-structure comprises a First Act, a Second Act and a Third Act” The Examiner notes that “a Three-act structure” is not found in the claim. For purpose of examination, the Examiner interprets the first of “the Three act-structure” to be “a Three-act structure”. There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meaney et al., Pub No US 2010/0281383 (hereafter Meaney) in view of Leites et al., Pub No US 2016/0136524 (hereafter Leites).

Regarding Claim 1, Meaney discloses a computer-implemented method for creating and telling an audio/or video story through sequential layers by an artist presented to a visitor, [para.0003: Discloses para.0004: Discloses a media editing application that facilitate composition through electronic means, specifically a computer or other electronic device with a processor and computer readable storage medium executes the media content editing application; and para.0007: Discloses a hierarchically structured timeline of content (e.g., audio, video, etc.). The timeline is an arrangement of content over a period of time (e.g., audio and video clips forming a movie). The hierarchical structure of the timeline includes multiple levels and is determined independent of the content. In some embodiments, different attributes and functionalities are applied differently to the multiple levels of the hierarchy; and para.0010: Discloses the hierarchically structured timeline is created/edited on a media-editing application having a display for presentation; and para.0348: Discloses media presentation starts at the beginning of the timeline for the composite media presentation and proceeds sequentially through the timeline; and FIG.10: Discloses telling a story through sequential layers (element 1025); and para.0405: Discloses the final product created by an artist (see para.0003) is a specific clip (.i.e. final product is to be presented and viewed by visitors).], wherein the method comprising steps, in the following order:
a) uploading and/or creating media content to and/or by a first computer device by the artist on a remote server [para.0003: Discloses a media content editing application that provides media artists with the necessary tools to create a variety of media content; FIG.21 & para.0198: Discloses from a first computer receiving input from a user to create at least one new segment; and FIG.68 & para.0381: Discloses a first computer that executes the media-editing application. The application runs on a server while a user interacts with the application via a separate machine remote from the server; and FIG.69 and para.0401: Discloses a process of creating/editing video content that includes a rendering engine for creating a composite media presentation using source content according to a timeline and provides means for editing segments according to user input; and para.0381 discloses the application runs on a server while a user interacts with the application via a separate machine remote from the server. ];
b) sending one or more medial content from the first computer device to a remote server through one or more methods of communication, wherein said one or more media content forms a unit of the story provided by the artist [FIG.68 & para.0381-0382: Discloses the application runs on a server while a user interacts with the application via a separate machine (the first computer device) remote from the server.  FIG.68 illustrates an editing engine (element 6820) interacting with a user interface interaction module (element 6805), where the editing engine (element 6820) retrieves content from a content database (element 6860) based on instructions from the user via the user interface interaction module (element 6805). Content database (element 6860) includes the media clips that are used by the media-editing application to create a composite presentation; and para.0386: Discloses the user interface interaction module (element 6805) interprets the user input data and passes (sending) it to various modules, including a segment creator (element 6810), a segment mover (element 6815), the editing engine 6820, and a composite display area display module (element 6825). The input data directly affects the project data or other data stored in the storages.];
c) dividing said unit story [para.0011: Discloses the media-editing application can divide the timeline into user-modifiable segments by way of a variety of operations in the composite display area.] into three acts according to the Three-act structure uploaded to the remote server [para.0011: Discloses users of the media-editing application can divide the story timeline into user-modifiable segments by way of a variety of operations in the composite display area; and para.0381: Discloses the application is provided as part of a server-based solution. The application is provided via a thin client. That is, the application runs on a server while a user interacts with the application via a separate machine remote from the server. In other such embodiments, the application is provided via a thick client. That is, the application is distributed from the server to the client machine and runs on the client machine.], wherein the Three act-structure comprises a First Act, a Second Act and a Third Act [FIG.(s).4 & para.0015: Discloses the media-editing application also include an outline window that displays a list of the segments defined for the media presentation as well as any supersegments (acts) or other levels for dividing the timeline; and para(s).0017,0097: Discloses supersegments are acts; and FIG.4 & para.0101: Discloses a hierarchically structured timeline (element 400) that includes content arranged over time. FIG.4 illustrates three act structure, i.e. SuperSeg 1 (element 431 – Act 1), SuperSeg 2 (element 432 – Act 2), and SuperSeg 3 (element 433 – Act 3).]; and wherein each Act or a at least a part of the Act is configured to be presented in a separate layer, wherein the layer is configured to represent a moment in the story [FIG.4 & para.0101: Discloses the timeline (element 400 - represent a moment in the story) presented in a separate layer comprising Act 1 (element 431) consisting of Seg 1 (element 421) and Seg 2 (element 422); Act 2 (element 432) consisting of Seg 3 (element 423),  Seg 4 (element 424), and  Seg 5 (element 425); and Act 3 consisting of Seg 6 (element 426). Pieces of content (elements 401-412 - parts of the Acts) are arranged along tracks (elements 441-445) that span the timeline (element 400).]; and wherein
i) the first layer comprises a part of the media content in accordance with The First Act [FIG.5 & para.0111: Discloses a first layer (Seg1 - element 521 & Seg2 – element 522) comprising part of the media content (clip 1 - elements 501 & clip 2 – element 502) in accordance with The First Act (element 531).]; and
ii) the second layer comprises a part of the media content in accordance with The Second Act [FIG.5 & para.0111: Discloses a second layer (elements 523-525) comprising part of the media content (elements 504-510 - clips 4-10) in accordance with The Second Act (element 532).]; and
iii) the third layer comprises a part of the media content in accordance The Third Act [FIG.5 & para.0111: Discloses a third layer (element 526) comprising part of the media content (elements 511-512 - clips 11-12) in accordance with The Third Act (element 533).]; and
e) presenting the first part of the media content on the second computer [para.0358: Discloses the ability for multiple editors to collaborate on a project, for example, a first editor can send (present) a segment (the first part) to a second editor (presented on a second computer). The second editor can work on the segment (at least the first layer) to add or remove clips, modify transitions, etc.].
Meaney does not explicitly disclose the following (emphasis added to distinguish the elements not taught by Meaney):
d) accessing to the divided content by a visitor by means of a second computer, wherein the second computer is accessing the media content comprised in the first layer from the remote server; 
thereby forming a unit of story having divided content, wherein each layer is subject to an administration permission;
f) requesting the visitor for a decision for the administrator permission for story continuation on a second computer;
g) receiving the visitor's decision by the administrator, wherein the server is selecting the corresponding layers from the unit of story divided in step c) and, upon the administrator decision, transmitting only corresponding layers to the second computer according to the visitor's decision in step f); and
h) presenting the layers comprising audio and/or video content from the layers received from the server on the second computer.
However, in analogous art, Leites discloses the following (emphasis added to distinguish the elements taught by Leites):
d) accessing to the divided content by a visitor by means of a second computer, wherein the second computer is accessing the media content comprised in the first layer from the remote server [para.0020: Discloses once the student has created the story and created the transitions points (granted permission to access) for other students (visitors) to experience, the student may publish the story by uploading it to a server. Other students using the other computing devices (second computer) that are connected to the server may download the story and interact with the story.]; 
thereby forming a unit of story having divided content, wherein each layer is subject to an administration permission [para.0004-0005: Discloses actions for creating a story having a beginning act, an ending act, and one or more middle acts (forming a unit of story having divided content); and para.0017: Discloses a student (administrator) creates a story for a player (a visitor) to access. The student (administration) sets different paths (layers of divided content) in the story havening multiple transition points (permission to access) that allows the player to select a path (access granted when encountering a transition point and selected by player since administrator provided this transition point to go down a path in the story)  through the story so that each player experiences the story in a different way, while each player attempts to reach the end of the story.];
f) requesting the visitor for a decision for the administrator permission for story continuation on a second computer [para.0017: Disclose the story transition points (a requested decision point) that were created by the administrator (administration permission) allowing the player (visitor) to make decision on which path to enter for story continuation; and para.0026: Discloses the user (student – administrator that created the story) may upload the story to a server for sharing with other users (players – visitor) where they may download the created (created story by a user) story to a computing device (a second computer) and play the story.];
g) receiving the visitor's decision by the administrator, wherein the server is selecting the corresponding layers from the unit of story divided in step c) and, upon the administrator decision, transmitting only corresponding layers to the second computer according to the visitor's decision in step f) [para.0017: Discloses players select paths through the story, the system (server) will take them down the selected path; and para.0024: Discloses the story path may be a path with multiple branches (corresponding layers from the unit of story divided) that begins at the beginning of the story and ends at the ending of the story; and para.0069:Discloses the apparatus and execution environment can realize various different computing model infrastructures, such as web services, distributed computing and grid computing infrastructures; and para.0074: Discloses users can interact with implementation of the subject matter with a Web browser; and para.0076: Discloses the computing system can include clients and servers. A client and server are remote from each other and interact through a communication network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other; and claim 11: Discloses determining whether there exists a path indicating the transition.]; and
h) presenting the layers comprising audio and/or video content from the layers received from the server on the second computer [para.0017: Discloses presenting the story (audio/video content) to a player (other users) having different transition points (interactive video) which player may select, resulting in the story traveling down different paths, each player experiences the story in a different way, while each player attempts to reach the end of the story; and para.0036: Discloses audio content when presenting to player for selecting that will be played in the corresponding act and discloses different audio track (audio content) to be played in different portions of the story.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Meaney with the teaching including accessing by a visitor by means of a second computer, wherein the second computer is accessing the media content as taught by Leites in order to yield predictable result such as improving in ability users to develop techniques for developing logical and coherent stories (Leites: para.0008).

Regarding Claim 2, the combined teachings of Meaney and Leites discloses the method according to claim 1, and further discloses wherein The First Act of the story comprises at least one act selected from the group of: Prolog, Status Quo, Beginning of a Story, Routine Killer, Timeout, Leaving the Comfort Zone [Meaney - para.0209: Discloses in the early process (The First Act of the story) and intermediate process (The Second Act of the story) in a story timeline comprises taking into account plot changes (introducing a first plot twist) and switching scenes around (Leaving the Comfort Zone); and FIG.23: Discloses Act 1 is “The Creation” (the Beginning of a story); and in addition Leites – FIG.4 & para.0030: Discloses a story development tool where the tool assists the user in developing a story that contains three acts (Three-act structure). The beginning act (Act 1) of the story introduces the characters, the plot and reveals the main conflict.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 3, the combined teachings of Meaney and Leites discloses the method according to claim 1, and further discloses wherein The Second Act of the story comprises at least one act selected from the group of: Beginning of an Adventure, Twists, The Halfway Point, Obstacles, Crises, Aha-moment [Meaney - para.0209: Discloses in the early process (The First Act of the story) and intermediate process (The Second Act of the story) in a story timeline comprises taking into account plot changes (Twists) and switching scenes around (Leaving the Comfort Zone); and Meaney - para.0378-0379: Discloses the media-editing application include stored libraries of preconfigured sequences containing various plot segments available to user in building the story such as for exposition (first act), conflict (second act - crises), and climax (third act); and in addition Leites – FIG.4 & para.0030: Discloses changing plots (twists) and settings in the middle act (Second Act).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 4, the combined teachings of Meaney and Leites discloses the method according to claim 1, and further discloses wherein the third act of the story comprises at least one act selected from the group of: Road to Climax, Climax, Story Event, Aftermath [Meaney - para.0378-0379: Discloses the media-editing application include stored libraries of preconfigured sequences containing various plot segments available to user in building the story such as for exposition (first act), conflict (second act - crises), and climax (third act) ); and Leites - para.0030: Discloses the third act is the ending act (aftermath).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 5, the combined teachings of Meaney and Leites discloses the method according to claim 1, and Leites further discloses wherein the first layer is presenting to the visitor without any restriction to the media content [para. 0016: Discloses a story development tool implemented on a computing device, such as a tablet computing device. The story development tool allows a user to create an interactive story. The user can share the interactive story with a player (a visitor) and the player can play through the interactive story; and para.0019: Discloses a player can interact with the story by beginning from the first act and ending at the last act. The student that created the story defines interactions causing different potions of the story to be encountered by a player, thus while in Act 1, the player (visitor) is presented with media content based on player’s interactions; and para(s). 0026, 0046: Discloses published stories are online and visible to other users (no restrictions).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 6, the combined teachings of Meaney and Leites discloses the method according to claim 1, and Leites further discloses wherein the layers other than the first layer are providing in a restricted part of the remote server, wherein the media content of the other layers is accessible to the visitor upon administrator allowance [para.0017: Discloses to move a player (visitor) between acts, a student (administrator) may add a transition (via the story development tool) causing a player to transition through different paths of the story (allowances) based on the players response or selection. For example, a transition may occur as a result of a particular dialogue line that a player selects in response to a dialogue line spoken by a character or by a user entering a particular area of the setting. Thus, the student (administrator) developing the story has capability to design (provide allowances, i.e. transitions) the story to allow the player (visitor) to transition through the first layer (the first act) without any restrictions, but then based on players (visitor) selection to a transition point may be directed to other paths of the story (second,  third, … layers or acts), thus, paths not traveled by the player due to players selection and student’s (administrator’s) design will be restricted parts of the remote server.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 8, the combined teachings of Meaney and Leites discloses the method according to claim 1, and Leites further discloses wherein the second part of the media content is changing based on a response to the visitor's activity [para.0017: Discloses to move a player (visitor) between acts, a student (administrator) may add transitions (via the story development tool) causing a player to transition through different paths of the story based on the players response or selection (media content is changing based on a response to the visitor's activity). For example, a transition may occur as a result of a particular dialogue line that a player selects in response to a dialogue line spoken by a character or by a user entering a particular area of the setting. Transitions allow the player to select a path through the story so that each player experiences the story in a different way (the second part of the media content is changing), while each player attempts to reach the end of the story.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 9, the combined teachings of Meaney and Leites discloses the method according to claim 1, and further discloses wherein the step of creating the content by an artist comprises accessing to a further artist media content and creating a shared layer of the story, wherein the shared layer comprises the media content from at least two artists [Meaney – para.0358: Discloses a versioning feature (and segments generally) is the ability for multiple editors to collaborate on a project. For instance, an editor might want to extract a copy of a segment (Version 1) and send that segment to a second editor. The second editor can then work on the segment (add or remove clips, modify transitions, etc.) in order to create a new version of that segment (Version 2). The editors (or another editor) can then determine which version of the segment to use in the final presentation; and Leites - para.0027: Discloses other users (artists) may access to a further artist media content update and have ability to update in another’s user’s (a different artist) feed. The users whose updates are included in a particular user's feed 205 may be users that the particular user has previously identified.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 12, the combined teachings of Meaney and Leites discloses the method according to claim 1, and Leites further discloses wherein the third layer comprises plurality of alternative layers, wherein the alternative layers comprise plurality of alternative final scenes [para.0017: Discloses multiple transitions allow the player to select a path through the story so that each player experiences the story in a different way (different scenes), while each player attempts to reach the end of the story (final scenes); and para.0024: Discloses in creating the dialogue for each character, the user may create a dialogue tree. The dialogue tree can begin with a line that one of the characters will say when a user interacting with the story approaches the character. The creating user may include different responses that the interacting user (that is, the player) can select during the story. In some implementations, the creating user may include that certain dialogue answers that transition the interacting user to another part of the story such as a subsequent act. In creating one or more transitions, the user creates a story path. The story path may be a path with multiple branches (plurality of alternative layers) that begins at the beginning of the story and ends at the ending of the story (final scenes).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 13, the combined teachings of Meaney and Leites discloses the method according to claim 1, and Leites further discloses wherein the second layer comprises plurality of alternative Story Events, wherein the alternative Story Events result into an alternative final scene [para.0024: Discloses in creating the dialogue for each character, the user may create a dialogue tree. The dialogue tree can begin with a line that one of the characters will say when a user interacting with the story approaches the character. The creating user may include different responses that the interacting user (that is, the player) can select during the story. In some implementations, the creating user may include that certain dialogue answers that transition the interacting user to another part of the story such as a subsequent act. In creating one or more transitions, the user creates a story path. The story path may be a path with multiple branches (plurality of alternative layers) that begins at the beginning of the story and ends at the ending of the story (final scenes).]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 14, the combined teachings of Meaney and Leites discloses the method according to claim 1, and Meaney further discloses wherein media content is audio content only [para.0100: Discloses a hierarchically structured timeline of content and the content may be audio content only arranged over time in the timeline in order to form a composite audio program.].

Regarding Claim 15, the combined teachings of Meaney and Leites discloses the method according to claim 14, and Meaney further discloses wherein audio content is an audio album divided into at least three layers according to the Three-act structure [para.0101 & FIG.4: Discloses such a hierarchically structured timeline (element 400) of some embodiments that includes content arranged over time. The timeline (element 400) includes pieces of content (elements 401-412) that are at the lowest level of the hierarchy. The pieces of content (elements 401-412) are arranged along five tracks (elements 441-445) that span the timeline (element 400). Figure 4 illustrates that these pieces of content (can be either audio, video, or a combination -para.0100) are divided into at least three layers according to the Three-act structure (element 431 – Act 1, element 432 – Act 2, and element 433 – Act 3).].

Regarding Claim 16, the combined teachings of Meaney and Leites discloses the method according to claim 15, and Meaney further discloses wherein at least one layer comprises at least one alternative [para.0015: Discloses the media-editing application also include an outline window that displays a list of the segments defined for the media presentation as well as any supersegments or other levels for dividing the timeline. In some embodiments, each item in the list is a selectable item (comprises at least one alternative) representing a segment. These selectable items may be used to navigate to different segments in the timeline, zoom in or out to focus on a particular segment or segments, create new segments, hide a segment from view, move segments, etc.].

Regarding Claim 17, the combined teachings of Meaney and Leites discloses the method according to claim 15, and Meaney further discloses wherein a plurality of layers comprises plurality of alternatives [para.0015: Discloses the media-editing application also include an outline window that displays a list of the segments defined for the media presentation as well as any supersegments or other levels for dividing the timeline. In some embodiments, each item in the list is a selectable item (comprises at least one alternative) representing a segment. These selectable items may be used to navigate to different segments in the timeline, zoom in or out to focus on a particular segment or segments, create new segments, hide a segment from view, move segments, etc.; and para.0128 & FIG.8: Discloses selectable audio (Audio1, Audio 2) for the plurality of layers (Act1, Act2).].

Regarding Claim 18, the combined teachings of Meaney and Leites discloses the method according to claim 14, and further discloses wherein the method comprises the step of accessing to a further artist's audio content and implementing the further artist's audio content into the audio album [Meaney – para.0358: Discloses a versioning feature (and segments generally) is the ability for multiple editors to collaborate on a project. For instance, an editor might want to extract a copy of a segment (Version 1) and send that segment to a second editor. The second editor can then work on the segment (add or remove clips, modify transitions, etc.) in order to create a new version of that segment (Version 2). The editors (or another editor) can then determine which version of the segment to use in the final presentation; and Leites - para.0027: Discloses other users (artists) may access to a further artist media content update and have ability to update in another’s user’s (a different artist) feed. The users whose updates are included in a particular user's feed 205 may be users that the particular user has previously identified.]. This claim is rejected on the same grounds as claim 15.

Regarding Claim 19, the combined teachings of Meaney and Leites discloses the method according to claim 15, and Leites further discloses wherein at least one layer is uploaded in a non-restricted are of an audio platform and/or at least one layer is uploaded in a restricted area of the audio platform [para.0027: Discloses other users (artists) may access to a further artist media content update and have ability to update in another’s user’s (a different artist) feed. The users whose updates are included in a particular user's feed 205 may be users that the particular user has previously identified (not restricted if identified, restricted if not identified).]. This claim is rejected on the same grounds as claim 15.

Regarding Claim 20, a product-by-process according to claim 1. Rejected for reasons as identified in claim 1.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meaney et al., Pub No US 2010/0281383 (hereafter Meaney) in view of Leites et al., Pub No US 2016/0136524 (hereafter Leites) and further in view Brelis et al., Pub No US 2017/0245023 (hereafter Brelis).

Regarding Claim 7, the combined teachings of Meaney and Leites discloses the method according to claim 6, and the combined teaching does not disclose wherein the access to the restricted part is providing one-time or for a long-term period. However, in analogous art, Brelis discloses for at least one of the narrative segments, preventing the respective media content consumer from repeatedly receiving the one of the narrative segments within a defined time period after providing access to the
respective content segment a defined number of times (claim 151). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Meaney in view of Leites with the teaching including access to the restricted part is providing one-time or for a long-term period as taught by Brelis in order to yield predictable result such as improving the ability some forms of media that provide the media content consumer with an ability to affect the plotline. For example, instructional computer programs may present a series of events where media content consumer input selections change the order of presentation of the events, and can cause the computer to present some events, while not presenting other events (Brelis: para.0005).

Regarding Claim 10, the combined teachings of Meaney and Leites discloses the method according to claim 1 and the combined teaching does not disclose further comprising accessing statistical data on visitors. However, in analogous art, Brelis discloses information may be gathered and analyzed (accessing statistical data) based on the narrative segment sequences of different media content consumers (on visitors). For example, media content consumer demographic information may be analyzed
to determine the preferred narrative sequence segment for a defined demographic group of media content consumers (visitors) [para(s).0010, 0100, 0132-0133, 0159]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Meaney in view of Leites with the teaching including further comprising accessing statistical data on visitors as taught by Brelis in order to yield predictable result such as improving the ability some forms of media that provide the media content consumer with an ability to affect the plotline. For example, instructional computer programs may present a series of events where media content consumer input selections change the order of presentation of the events, and can cause the computer to present some events, while not presenting other events (Brelis: para.0005).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McCarty et al., (US 2021/0064650) – Discloses digital creation of sequenced information that tells a story based on a request. In particular, a request for story synthesis is processed by the automated computing system creatively retrieving or generating information, described herein in units of content items, and then arranging and assembling that information to present a story [para.0018].
Ian A. R. Boyd, (US 2013/0315568) – Discloses Multi-Dimensional Presentation has viewing levels that provide for the presentation to be accessible through a web hyperlink, internet or networked connection. The viewing levels are administrative controls that control the access to the Multi-Dimensional Presentation. Control System Tools at this access level provide the ability to amplify all or any portion of the content such as to activate a single enhancement associated with a composite image or to activate a portion of the Multi-Dimensional Presentation using any number of enhanced composite images or other components [para.0073].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426